Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
	Applicant’s arguments filed 1/31/2022 have been fully considered, but they are deemed to moot due to the new reference of Braley.  Specifically, Braley teaches the two (2) well-known techniques of Fluid Simulation for Computer Graphics: Grid Based and Particle Based methods in which the Grid Based method is used for Fluid simulation (Braley, 4 Grid Based Simulation) and the Particle Based method is used for objects – particles simulation (Braley, 5 Particle Based Simulation).  Applicant argues that there is no motivation to combine the cited references which is not persuasive because the references teach the same art of fluid motion simulation in which the fluid and/or particle motion is visually represented for displayed based on the algorithms using position and velocity of objects; it would have 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over YUN et al (A Multi-Scale Model for Simulating Liquid-Fabric Interactions) in view of EQUELET et al (Porous parachute modelling with an Euler-Lagrange coupling), and further in view of BRALEY et al (Fluid Simulation For Computer Graphics: A Tutorial in Grid Based and Particle Based Methods).
aim 1, Yun teaches the claimed “computer-implemented method” comprising: “obtaining data defining a porous medium, data defining a fluid, and user adjustable parameter values” (Yun, figure 1 and 3.1 Mixture Theory); “determining a first volume fraction for the porous medium, and a second volume fraction for the fluid’ (Yun, Equations 1a-1d - The volume fraction of the solid in the porous material is given by Ф (so 1 - Ф gives the complementary non-solid fraction, or the fluid volume); “obtaining fluid parameter values; determining velocities of a plurality of objects representing the porous medium using the fluid parameter values” (Yun, Equations 1a-1d); “wherein the velocities of the plurality of objects are determined using a solver for the plurality of objects, and the fluid parameter values are determined using a solver for the fluid” (Yun, Figure 7 and 4 NUMERICAL SIMULATION - We discretize the quasi-static equation over Lagrangian fabric “solid” meshes, and the remaining dynamic equations over a “packground” Eulerian Ф	, and a liquid saturation fraction Sr) suggests that the plurality of porous fabric solid objects is iteratively coupled to the fluid (see also Aquelet - the coupling of fluid dynamic and porous medium dynamic (e.g., an Euler-Lagrange coupling) is well- 
It is noted that Yun does not explicitly teach the specific solvers for the fluid and for particle.  However, Yun’s fluid & particle simulations suggests any well-known technique to implement the fluid simulation and the particle simulations can be used.  Braley teaches that it is well-known in the fluid motion simulation art to use the Grid based solver to implement the fluid simulation (Braley, 4 Grid Based Simulation) and to use the Particle Based solver to implement the particle simulation (Braley, 5 Particle Based Simulation).
Thus, it would have been obvious, in view of Aquelet and Braley, to configure Yun’s method as claimed by iteratively coupling the different solvers for fluid and the porous objects, and using the Grid based solver for fluid simulation and the Particle based solver for particles. The motivation is improving the suitability for fast transient porous fluid-structure interaction problems; and efficiency in calculating process (Aquelet, 3. Fluid 

Claim 2 adds into claim 1 “wherein the fluid parameter values include fluid velocity values and pore pressures” (Yun, equations 1b — fluid velocity ut and 8 — pore pressure).

Claim 3 adds into claim 1 “wherein each of the velocity values for the plurality of objects is solved by using fixed fluid velocity values and fixed pore pressures based on locations within the fluid” (Yun, 3.2 Pressure Gradient and 3.3 Drag Force — equations 12 and 16).

Claim 4 adds into claim 1 “wherein the objects of the plurality of objects are independently movable with respect to one another” which is well-known in the art as an example of Yun’s porous medium (official notice). It would have been obvious to configure 

Claim 5 adds into claim 1 “wherein movement of the objects of the plurality of objects relative to one another is constrained in one, two, or three degrees of freedom” which is well-known in the art as an example of Yun’s porous medium (official notice). It would have been obvious to configure Yun’s method as claimed by using the porous medium as objects which are “constrained in one, two, or three degrees of freedom.”

Claim 6 adds into claim 1 “wherein the solver for the fluid is configured to solve a system of equations to obtain the pore pressures and the fluid velocity values” (Yun, equations 1b — fluid velocity uf and 8 — pore pressure).

Claim 7 adds into claim 1 “wherein determining velocities of the plurality of objects comprises using buoyancy and drag forces 

Claim 8 adds into claim 7 “wherein the drag forces being used to determine relative motion of the objects and the fluid comprise a quadratic drag force term” (Yun, 3.3 Drag Force).

Claim 9 adds into claim 1 “wherein the porous medium comprises cloth, bubbles, sand, hair, foam, sponge, or plants” (Yun, figures 1 and 2).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 18-22 of copending application 17/184,299. Although the claims at issue 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616